DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2014/0104750) in view of PARK et al (US 2015/0124371).
Regarding claim 1, AHN teaches a multilayer ceramic capacitor (Fig. 13A-B), comprising: a body (Fig. 13A, 111/112/113) including a dielectric layer (Fig. 13A, 111) and first and second 5internal electrodes (Fig. 13A, 121/122) disposed with the dielectric layer interposed therebetween and disposed in point-symmetry with each other (Fig. 13A); first and second connection electrodes (Fig. 13B, 143) penetrating the body in a direction perpendicular to the dielectric layer and 10connected to the first internal electrode (Fig. 13B); third and fourth connection electrodes (Fig. 13B, 144) penetrating the body in a direction perpendicular to the dielectric layer and connected to the second internal electrode (Fig. 13B); first external electrode (Fig. 13B, 131) disposed on one 15surface of the body in a stacking direction 
However, AHN fails to teach first and second external electrodes disposed on both 15surfaces of the body opposing each other in a stacking direction of the first and second internal electrodes and connected to the first and second connection electrodes; and third and fourth external electrodes spaced apart from the first and second external electrodes and connected to the 20third and fourth connection electrodes.
PARK teaches first and second external electrodes (Fig. 3, 131 on top and bottom) disposed on both 15surfaces of the body opposing each other in a stacking direction (Fig. 3, up and down) of the first and second internal electrodes (Fig. 3, 121/122) and connected to the first and second connection electrodes (Fig. 2-3, 151/152); and third and fourth external electrodes (Fig. 3, 132) spaced apart from the first and second external electrodes and connected to the 20third and fourth connection electrodes (Fig. 3, 141/142).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of AHN, in order to allow for the capacitor to mount from the top or bottom or stack multiple capacitors.
Regarding claim 2, AHN, as modified by PARK, further teaches that 25each of the first and second internal electrodes has a T-shaped DB1/ 106645508.1Page 25form (Fig. 13A, electrodes are general T shape).  
Regarding claim 3, AHN, as modified by PARK, further teaches that the region in which an electrode is not disposed in each of the 5first and second internal electrodes has a rectangular shape (Fig. 13A).  
Regarding claim 4, AHN fails to teach the claim limitations. 
PARK teaches that the region in which an electrode is not disposed in each of the first and second internal electrodes has a round shape (PARK Fig. 4A, 151 ring).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 5, AHN, as modified by PARK, further teaches that the first and second connection electrodes penetrate the region in which an electrode is not disposed in the second internal electrode (Fig. 13A), and 15wherein the third and fourth connection electrodes penetrate the region in which an electrode is not disposed in the first internal electrode (Fig. 13A).  
Regarding claim 6, AHN fails to teach the claim limitations. 
PARK teaches that 20the first and second internal electrodes include nickel ([0045]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 12, AHN teaches a multilayer ceramic capacitor (Fig. 13A-B), comprising: a body (Fig. 13A, 111/112/113) including a first internal electrode (Fig. 13A, 121), a second internal electrode (Fig. 13A, 122) and a dielectric layer (Fig. 13A, 111) interposed between 20the first and second internal electrodes (Fig. 13A), the first internal electrode and the second internal electrode being disposed in a point symmetry with each other (Fig. 13A); first and second connection electrodes (Fig. 13B, 143) disposed perpendicular to the dielectric layer and exposed through first 25and second surfaces of the body (Fig. 13), connected to the first internalDB1/ 106645508.1 Page 27electrode and spaced apart from a portion of the second 
However, AHN fails to teach first and second external electrodes disposed on the 10first and second surfaces of the body; and third and fourth external electrodes disposed on the first and second surfaces of the body, spaced apart from the first and second external electrodes.  
PARK teaches first and second external electrodes (Fig. 3, top and bottom 131) disposed on the 10first and second surfaces of the body (Fig. 3) and connected to the connection electrodes (Fig. 3, 141); and third and fourth external electrodes (Fig. 3, 132) disposed on the first and second surfaces of the body (Fig. 3), spaced apart from the first and second external electrodes and connected to the connection electrodes (Fig. 3, 142).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of AHN, in order to allow for the capacitor to mount from the top or bottom or stack multiple capacitors.
Regarding claim 13, AHN, as modified by PARK, further teaches that the first and second internal electrodes comprise a conductive material disposed on the dielectric layer (Fig. 13A).  
Regarding claim 14, AHN, as modified by PARK, further teaches that the portion of the first internal electrode spaced apart from the third and fourth connection electrodes and the portion of the 
Regarding claim 15, AHN, as modified by PARK, further teaches that each of the portion of the first internal electrode 5spaced apart from the third and fourth connection electrodes and the portion of the second internal electrode spaced apart from the first and second connection electrodes have a shape selected from a quadrangle (Fig. 13A), a polygon, a circle, an ellipse, or a combination thereof.  
Regarding claim 17, AHN, as modified by PARK, further teaches that each of the first, second, third and fourth connection electrodes comprises a via penetrating through the body (Fig. 13B), the via being filled with a conductive material (Fig. 13B).  
Regarding claim 18, AHN, as modified by PARK, further teaches an identifier layer is disposed on one or both of the first and second surfaces of the body (Fig. 13A, layers 112/113 are considered identifier layers as “identifier layers” has not been further defined and can simply mean any layer that can be identified).

Claims 7-8, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2014/0104750) in view of PARK et al (US 2015/0124371) in further view of SASABAYASHI (US 2016/0093438).
Regarding claim 7, AHN, as modified by PARK, fail to teach the claim limitations.
SASABAYASHI teaches that external electrodes are sintered electrodes including nickel ([0008]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
  
Regarding claim 8, AHN, as modified by PARK, fail to teach the claim limitations.
SASABAYASHI teaches that each of the external electrodes has an arithmetical average roughness (Ra) of 1 nm to 100 nm (Table 1, EX 1-4 Ra 50-80 nm).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 10, AHN, as modified by PARK, fail to teach the claim limitations.
SASABAYASHI teaches that a thickness each of the external electrodes is within a range of 1 µm to 10 µm (1-20 µm [0047]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, AHN, as modified by PARK, fail to teach the claim limitations.
SASABAYASHI teaches that 15a thickness of the body is 100 µm or less ([0073]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to suppress crack generation in the capacitor (SASABAYASHI [0075]).
Regarding claim 16, AHN, as modified by PARK, fail to teach the claim limitations.
SASABAYASHI teaches that each of the first to fourth external electrodes has an arithmetical average roughness (Ra) of 1 nm to 100 nm (Table 1, EX 1-4 Ra 50-80 nm).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SASABAYASHI to the invention of AHN, in order to construct .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2014/0104750) in view of PARK et al (US 2015/0124371) in further view of OH et al (US 2017/0194097).
Regarding claim 16, AHN, as modified by PARK, fail to teach the claim limitations.
OH teaches that the first to fourth external electrodes (Fig. 10, 131-134) include a first plating layer (Fig. 4, 131b) and a second plating layer (Fig. 4, 131c) layered in order on a sintered electrode (Fig. 4, 131a).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OH to the invention of AHN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
SEO et al (US 2018/0068796) teaches relevant art in Fig. 1-3.
LEE et al (US 2017/0194419) teaches relevant art in Fig. 11.
Honda et al (US 2002/0158307) teaches relevant art in Fig. 1A-1D.
SATOU et al (US 2011/0024175) teaches relevant art in Fig. 2.
HAMAMORI et al (US 2018/0082787) teaches relevant art in Fig. 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848